Exhibit 10.1


Summary of Named Executive Officer 2007 Salaries, 2006 Bonus
Awards, 2007 Maximum Bonus Potential, and 2007 Equity and Performance Awards


Base Salary Adjustments.  The Compensation Committee approved adjustments to the
annual base salaries for the five Named Executive Officers after a review of
performance and competitive market data.  The table below sets forth the annual
base salary levels of the Company's Named Executive Officers for 2006 and 2007
(the salary for 2006 became effective on July 1, 2006, and the salary for 2007
will become effective as of April 1, 2007).  The Named Executive Officers were
determined based on those identified in the Summary Compensation Table contained
in the Company’s proxy statement dated April 18, 2006 (the “2006 Proxy
Statement”).


Annual Bonus Awards.  The Compensation Committee also authorized the payment of
annual incentive (i.e., bonus) awards to each of the Company's executive
officers in respect of the year ended December 31, 2006.  The annual bonus
awards were made pursuant to the Company's annual bonus plan, with target
percentages ranging from 50% to 100 % in 2006.  For each of the Named Executive
Officers a minimum target percentage was established pursuant to such
executive's employment agreement with the Company, which are listed as exhibits
to the Company’s Current Report on Form 8-K to which this Exhibit 10.1 is
attached and which are hereby incorporated by reference herein.  The Employment
Agreements for Mr. Paz is also described in the 2006 Proxy Statement under the
caption “Executive Compensation — Employment Agreements — Employment Agreement
with Mr. Paz” beginning on page 20, and the Employment Agreements for Messrs.
Lowenberg, Stiften, Boudreau and McNamee are described in the Company’s Current
Report on Form 8-K filed on May 4, 2006.


Pursuant to the bonus plan, in order for any bonus amount to be paid the Company
must meet an annual financial goal which is based on budgeted EBITDA (earnings
before interest, taxes, depreciation and amortization) and earnings per share.
 If the corporate financial target is not met, then the corporate bonus pool is
reduced to the extent necessary to enable the Company to meet its target.  If
the Company has met its annual financial goal, then actual bonus awards for
executive officers are determined based on the executive officers’ respective
bonus targets and an evaluation by the Committee (and in the case of senior
executives also by the CEO) of the extent to which work plan goals were
achieved.  In addition, if the Company meets certain “stretch” financial and
work plan targets, bonus targets may be increased by as much as 100%.  The
Committee reviews and approves the annual financial targets and the stretch work
plan goals.  In determining the extent of the achievement of work plan goals,
the Committee and the CEO evaluate the executive’s individual contribution to
the corporate work plan.  For 2006, the Company achieved its “stretch” financial
and work plan goals, and, accordingly, bonuses awarded to the Named Executive
Officers were enhanced by up to 20%.



The Compensation Committee also authorized the award of annual incentive (i.e.,
bonus) awards to each of the Company’s Named Executive Officers in respect of
the year ending December 31, 2007.  For the first time, these awards were
granted as “Other Awards” under the Company’s 2000 Long-Term Incentive Plan, as
amended (the “2000 LTIP”). In previous years, executives were given a bonus
target which could be adjusted upward or downward within certain pre-approved
parameters based on Company and individual performance. The 2007 annual bonus
awards, however, represent the maximum amount which may be earned by the
executive based on the achievement of individual and corporate stretch financial
and workplan goals. The Compensation Committee may exercise discretion to reduce
such bonuses based on Company performance, individual performance and other
factors, but may in no event increase the amount of such bonuses beyond the
maximum. In addition, if certain threshold earnings per share targets are not
met, then no such bonuses may be paid.

The following table sets forth the 2006 and 2007 base salary levels, along with
the annual bonus awards for 2006 and the maximum annual bonus awards for 2007,
for each of the Named Executive Officers:


Name
Title
Annual Base Salary
Annual Bonus
Award
Maximum
Bonus Award
2006
2007
2006
2007
George Paz
President, Chief Executive Officer & Chairman
$780,000
$920,000
$842,000
$2,124,000
David
Lowenberg
President, CuraScript
$482,000
$496,000
$174,000
$923,438
Edward J.
Stiften
Senior Vice President & Chief Financial Officer
$409,000
$445,000
$331,000
$872,000
Thomas M.
Boudreau
Senior Vice President & General Counsel
$411,000
$440,000
$289,000
$757,313
Patrick
McNamee
Senior Vice President &
Chief Information Officer
$339,000
$349,000
$303,000
$537,075

 
  
 Annual Long Term Incentive Awards


On February 22, 2007, the Compensation Committee approved awards of certain long
term incentive compensation to each of the Named Executive Officers.  The long
term incentive compensation awards are comprised of a mix of performance shares,
stock appreciation rights and restricted stock, all of which were granted under
the 2000 LTIP, as follows:


Name
Title
Performance
Shares
Stock Appreciation
Rights
Shares of
Restricted Stock
George Paz
President, Chief Executive Officer & Chairman
17,483
102,537
17,483
David
Lowenberg
President, CuraScript
5,404
31,693
5,404
Edward J.
Stiften
Senior Vice President & Chief Financial Officer
5,086
29,829
5,086
Thomas M.
Boudreau
Senior Vice President &
General Counsel
3,973
23,304
3,973
Patrick
McNamee
Senior Vice President &
Chief Information
Officer
2,702
15,847
2,702





Performance Shares.  The performance shares are settled in shares of the
Company’s common stock (the “Stock”) on a share-for-share basis.  The number of
shares of Stock to be delivered upon settlement of the performance shares is
determined based upon the Company’s performance over a set period versus a peer
group of companies selected by the Compensation Committee. 


Specifically, the number of shares issued in settlement of the performance share
awards will depend on where the Company’s performance for the period from
January 1, 2007 through January 1, 2010 ranks in relation to the designated peer
group in three equally-rated metrics:



·  
compound annual shareholder return (price appreciation plus reinvestment of
monthly dividends and the compounding effect of dividends paid on reinvested
dividends),

·  
compound annual growth in earnings per share (basic earnings per share before
extraordinary items and discontinued operations), and

·  
average return on invested capital (income before extraordinary items (available
for common stock) divided by total invested capital, which is the sum of total
long-term debt, preferred stock, minority interest and total common equity).



In order for any shares to be issued under the performance share awards, the
Company’s composite performance must rank in at least the 40th percentile in
relation to its peer group.  Assuming the Company’s composite performance for
the performance period is at the 40th percentile, the actual shares of Stock
issued will equal 35% of the award targeted for the Named Executive Officer; at
the 50th percentile, the actual shares of Stock issued will equal 100% of the
award targeted for the Named Executive Officer; and at the 80th percentile, the
actual shares of Stock issued will equal 250% of the award targeted for the
Named Executive Officer, which is the maximum number of shares that can be
awarded.  If the Company’s composite performance falls between these percentile
rankings, the actual shares of Stock issued will be determined by interpolation.


Realization of the performance share awards and their actual value, if any, will
depend on the applicable targets being met and the market value of the Stock on
the date the performance share awards are settled.


The awards provide for certain rights in the event of termination of employment
as a result of death, disability, retirement or termination by the Company
without cause (as defined), but terminate in the event of termination of
employment for any other reason prior to the last day of the performance period.
 Notwithstanding the foregoing, the awards provide that upon a change of control
(as defined) prior to the last day of the performance period, participants who
remain employed on the date of a change in control or who terminated earlier on
account of death, disability or retirement will receive cash equal to the value
of the Stock represented by the performance shares on the last trading day
before the change in control, and that participants who were terminated earlier
by the Company without cause will receive the cash value of a portion of the
Stock represented by the performance shares on the last trading day before the
change in control.


The performance shares are subject to the terms of the 2000 LTIP and a
Performance Share Agreement entered into with each participant.  The 2000 LTIP
is listed as Exhibits 10.5, 10.6 and 10.7, and the form of award agreement is
listed as Exhibit 10.2, to the Current Report on Form 8-K to which this Exhibit
10.1 is attached and are hereby incorporated herein by this reference.


Stock Appreciation Rights.  The stock appreciation rights (“SARs”) were granted
with a specified exercise price of $78.65 per share, which was equal to the fair
market value of the Stock on the date of grant, and will be settled in Stock to
the extent there has been appreciation in the market value of the Stock from the
date of grant to the date such SARs are exercised.  The SARs vest and become
exercisable in equal amounts annually over a period of three years on the
anniversary date of the grant, and expire on the seventh anniversary of their
grant.  The actual value, if any, of the SARs will depend on the market value of
the Stock on the date the SARs are exercised.


The SARs are subject to the terms and conditions of the 2000 LTIP as well as a
Stock Appreciation Right Award Agreement entered into with each participant.
 The 2000 LTIP is listed as Exhibits 10.5, 10.6 and 10.7, and the form of award
agreement is listed as Exhibit 10.3, to the Current Report on Form 8-K to which
this Exhibit 10.1 is attached and are hereby incorporated herein by this
reference.


Restricted Stock.  The shares of restricted stock awarded to the Named Executive
Officers are initially subject to restrictions which prohibit the sale or
transfer of the restricted stock.  The restrictions on the restricted stock
lapse as to one-third of each award annually over a period of three years on the
anniversary date of the grant.  Holders are entitled to the same rights to
dividends on and to vote shares of restricted stock as other shareholders.


The restricted stock awards are subject to the terms and conditions of the 2000
LTIP as well as a Restricted Stock Agreement entered into with each
participant.  The 2000 LTIP is listed as Exhibits 10.5, 10.6 and 10.7, and the
form of award agreement is listed as Exhibit 10.4, to the Current Report on Form
8-K to which this Exhibit 10.1 is attached and each are hereby incorporated
herein by this reference.

